Order filed, July 24, 2014.




                                    In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-14-00234-CV
                                ____________

 HARDRIDERS MOTORCYCLE CLUB ASSOCIATION, HARDRIDERS
MOTORCYCLE CLUB FORT BEND COUNTY CHAPTER, HARDRIDERS
   CLUB GALVESTON COUNTY CHAPTER, HARDRIDERS CLUB
   LAFAYETTE CHAPTER, HARDRIDERS MOTORCYCLE CLUB
  BEAUMONT CHAPTER AND EFREM SEWELL, ET AL, Appellants

                                      V.

HARDRIDERS, INC., WAVERLY NOLLEY AND SHANNON MAYFIELD,
                        Appellees


                   On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-37278


                                   ORDER

      The reporter’s record in this case was originally due April 25, 2014. See
Tex. R. App. P. 35.1. Carolyn Coronado has been granted three extensions of time
to file her portion of the record. The last extension requested by Carolyn Coronado
stated that she could file her portion of the record by July 22, 2014. On that date,
the record was not filed but another extension was requested. The request states
the record can be filed by August 20, 2014. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order Carolyn Coronado to file her portion of the record in this appeal
on or before August 20, 2014. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
If Carolyn Coronado does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                  PER CURIAM